Case 3:21-cv-05646-SKV Document 1-2 Filed 09/03/21 Page 1 of 22




      EXHIBIT A
r
    3                          Case 3:21-cv-05646-SKV Document 1-2 Filed 09/03/21 Page 2 of 22
                                                                      ia
                    complaint
                                                                                                 E-F1LED
                                                                                        THURSTON COUNTY WA
               '~II~VI~INIIIIIuIINlllllllllll        !                                     SUPERIOR COUR'f"
                                                                                         081f19l202 7 8: 03:06 AM
                                                                                           Linda. Myhre Enlow
                                                                                          Thurston County Clerk



                                                         ST1lTE OF WASHINGT(3N
                                                'I"FIUR'STON C.O.UNTY SUPERIOR, CUTJRT

               GELLERZ' DORNAY and.IV1ARK JONES,
               individually ahcl on beha.l£of a1l.others sin7ilarly             21-2--01368 - 34
               situated,
                                         Pla.intiffs,.                 CLASS ACTIQN COMI'L.AINT

                          V.
         l:l
               VOLKSwAGEN GItOUP OF .AMERICAy
        12 1NC., a New Jersey corporatiori,:
                               Defendant:
        13
                ----
        14

        15                 Piaintiffs Gellert Dcirnay ("Dornay")' :aud Mark .Jones ("Jones;" and callectively
        16 "Plaintiffs"), individually',and ori behalf of all others: similarly situated, all~:ge the following based
        17 upon personal;knowledge as to.Plaintiff`s.and Plaintiff'sl ocun acts, and upon information and belief

        18     as to all other allegations, based on investigation of counsel. This investigation included, ≥znter alaa,
        19     a ,.review ,of publie documents prepared by Defendant, media .reports, and other ulformation
        20 concerning;Deferidaaii.tt:'T'he:uivestigation.o:ftlie facts pertaininig'to this case is continuing. Plaintiffs
        21     believe that sulistantiial eviclentiary support will exist for the allegatioiis set forth lzere;n after a.
        22     reasoniable oppoitunity for: discovery.
        .23                                              1.    INTJ,2.UDUCTIt3N,

        2 1̀   1;          This class action suiC seeks `stgtutory damages:for violatioris
                                                                                    _      of ihe Washingtozi Privacy Act,
        25                Cliapter 3:'73 RC'VV'' (her~ea£ter the `cWPA-"= -or: tlie "Act'1), which iorliid.s any :entity in
        26

        27

        Ci,Ass AcT10N .Co,V1PT.ATNT AN,D.:JURY' DEAzntm = 1                                      Ard LaNv Groap PLLC
                                                                                                P.Q:fiba11673,
                                                                                                  Ba~rbridgelslaud; SS'A98110
                           .                                                                    _ Phoue: (206) 701-97ji3
a                   Case 3:21-cv-05646-SKV Document 1-2 Filed 09/03/21 Page 3 of 22




                    Washington from intercepting or recording a,ny .private comznunication wnthout first
                   ob.ta.ining the conseni; ofal1 the participants in the comrnunication.'
     3   2.        Because Defendant,has violated the WPA,.it is liable for liquidatecl damages coinputed at:
     4             the rate ofone,hundi•ecl dcillars,per:day for each day ofviolation, not to exceed one thousand
                                            ,
     S             dollars per Plaintiff and alisent elass.niernber, asid. a.7reasnnable attorneys fee and other
     6             costs of litigatlon.
         3.        Plaimtiffs aiv aiso: eAtltled: to declaratoiy .and ,irijunctive rela.ef that Defendarit .has tiiolated
     8             the WPA, aiici eiafoltiingfuither~i~laixo~s.
     9                                        H.        iLTRISDTCTICON..ANI) VENUE.
    10 4:          This Court;has;juiisdiction-over the:subjectinatter.of.this.lawsuit and-ovei• the: parties to
    11             the lawsuit,
    1.2 5.         Venue is proper ifi this Court ptirsuarit to RCW'4:12.025,because Defendant.resides in this
    13             county.
                                                            111.      P'ARTIES

         b.        P7aintiffDoriiay:is iibw, and at all times relevant tia this Coniplaint has been, a Washington.
    lb             resident.
    17 '7:         Plaintiff Jones is now; and at all times relevant to;this .Coriaplaint has been, ,~ Wasliington
    18             resident.
    19 8:          Defendant Volltswagen -Group of .Amerrca, Iae, is a, Ne'w Jersey corpo.raCion with its
    20             principal:place afbus7nes.s.vin             dori; Virginia.
    21 9.          Vo1ks`vaageri Greiup of Anierio; Iric; 'i;s :a wholly-owned subsidiary of Volkswagen
    22             Aktiengesellscliaft '{~~VVt71~G")~,. a nxultrna~ional ;auton~otitre inanufacturang company
    23              headquartered; in 'VV'olfslaurg; Germany, VWAG is the uliriinate parent anci contYollirig
    24

    25
         ' As'dtscritied iiel'aw, I'laintiffs-seek,to r.epresent A.class: consisting of, "Allpersmas, tvhn lra the threcyeurs
    26       ,prdor to the date offtling thzs CompX.nirat, ltifd tlaeir text WssiEges recorded by the infotaBnsneist s,ystetra ln la TrW
              vehscde (T/alkssvagen, Audz; Bentley, Bugattz; oi•.Lambor:ghine) whi'le a resadent ofthe State of Wa,rlairagton. "
    27

    CLA5S .A:CTIQN COriil?LATMW ANb JURy I)EMA?+71): - 2                                                  Aid Lativ Group PLLC
                                                                                                           P.O: Bn4 11633
                                                                                                         - Dainbr3dgei is2nnd; WA 98110
                                                                                                         'Phaao: (20b) 70l-9243
            Case 3:21-cv-05646-SKV Document 1-2 Filed 09/03/21 Page 4 of 22




            cerripany of nu.merous suiisidiaxy companies and organizations. VVVAG., assisted by its
            affiliates arid subsidiaiie.s, dev,elops,, produces; and sells vehicles for, i.a., Volkswagen,
            Audi, Beiitley,<Bizgattx, and:1amborghini. Together liei-eiii, these;are refei•red to as "VW
            vehicles" .or."vehicles°rnanufactured bj~•VW:'k
 5 10.      Volkswagen. Gxoup of Arxierica, Inc: (lieieafter.; "V"Ut~") advertises, m.arkets, sells, aaid
 6          leases:VW vehicles tl;rough dealers:and.indepeiiderit tlist7.xbutors aeross the TJnited States:
 7                                              I'V`:    PAcTs
 8 A.       VW t?ohicle infotainrii'ent systerns~.
            IV1.odein veliicles;. including vehicles manufactured by~ V~t~', contain t`ulfotainn~ent
            systeins;"
            Infotainment systenis, -in. VW vehicles include nsethocls for the systeiii to connect to a
            sinartphone, both by USB and by Blueto.oth.
13 13.      •Once a srnartphonc::is conn[ected-to, the iiifotainrrient system in a VW vehicle., the system
14          offe'rs additiorial apps aiid f`~inctionatity native :to the. slria.rtphone but controlled azrd
15          accessed through tlie infota.inment systerri:contro.ls rather than through the s7nar•tphone.
16 14.      These can include;:forcxsnlple, tlie abirity to-play=music storcd on or streamed throilgh the
17          siria.ftplione through. tlie. vehicle's speakers; ancl to use the smartphone's satellite
18          navigation software through the infotainment:system::scx•een a.nd vehicle speakers for turn-
1.9         by-turn directions.
20 15.      Slifotainment systems in.VW ~Tehicles also°include theubility to Inake and receive telephone
21          calls_oii~a•corinected stnartplxane,.using the vehicle micropliolie and speakers and thereby
22          operating liands-free.
23 ].6.     At all.. relevant tirnes; :infotairiment systerns in VViT vehicles also interface with the
241         smartphone's text. messagilag.system.
                                     ,
      17;   Tnfotainment systems zn Wvehicles are designed to work specifically witli.a.t least-t11e; two
            major smartphone -o.perating: systerri's; Carl'lay for' Apple srnartphones (iPhenes) and
271         Androic3,Auto fcir Aiidroid smartphones..

CLASS ACTTtSN COI4IPLAINT A1VD'.JIJ-IfY Dr-tviAND -.3.                           Ard Law Group PI,LC
                                                                                 P.O. Hes riG33
                                                                                 Ne(et$r(dge island, F7A 9si10
                                                                                 riiona: (206) 701•924!
                 Case 3:21-cv-05646-SKV Document 1-2 Filed 09/03/21 Page 5 of 22




      18.        On.informati'onaridlieiief,:irifotainlnent:systems,iltVW'vehicles from at least 2014 onward
                 also download anci store a.copy ofall text messages on srnartphones when those:phones are
 3               connected tn the iiifota.innnerit systern.
 4    ~.~3:       On iYiforinatiori and laelief, third party. Berla Corporation ("BBer1a"), based in.Annapolis;.
 5               Marylandy~Inanufactures equipinent (liardware and software) capable ofextracting stored
 b               text.messzges frorn:iiifotainment systems iri VW velucles,.
 7 120.          On inforinatiori and belief, the Berla systeni:is not ggenerally available to tlte general pttblic.
 8    21.        Berla. states that "Our veliicle forerisics tools are available to law enforcement, niilitar•y;
 9               civil and reguiattiry:agericies, and::select..priyate indilstzy:orgaliizations."Z
      22.        OIx ixiformstion and.:belief, infotainlnent-systems in VW vehicles automatically download a
                 copy of every text message st©red on.any .phone .connected to the system and stores t11at
12               copy in cornputer°memory;on the vehicle iri:such a maruler that the vehicle owIier canuot
13               access it..

14 23:           hlocvever, aceoi•diiig toBerla, while'aVehicle owner'cannotretrieve that text:niessage, Berla
]:5              and VW have ensured.that:law enforceinelit can,
Ib 24.           Accordiiig to a 2017 report in GyberScoop, Ben I:eMere, the CEO aiid founder of Ber1a,
17               6ragged in 2014 tlZat, c`We've been workinal directly with the [original equipment
18               Inanafacturers]: themselves to educate tliem. _Hey, ' this is privacy data,' `this is tvhat you
19               need io secure.' But we An~ do thr~t ~v~ien it'spa~t vfri~t ca,g~ee~nent tlartt tX~ ~vill r~~lo~ lam

2o               eraforeenaent z#:"3 (Emphasis:added.)
21 25.           IIi a, story piiblished ,b,y, VBC NeWs, NBC quoted .LelVlere froni a, podcast as follt?ws:
22                "People rent cars srtd                with'thein and.dori'~t even thinlc abouttlie places they
23               are;goirig aud wliat the car-records,' Le1VIere said in aJune iinterview for a podcast made by
24

      2   See,hitps:J/berla.coJ                         24, 2021A.
2b 3      See https JJww~v:cybc;rsc000:comjberla cai•-hackink-dhsJ (last accesse.d May 24, 2021 and attaclied
27         Izereto as'Exliiliit A.). That article refeis.to, and-quotes,'a z9:52:minute presentation found at
           https;/J.wvw.y rtubc.connjWatch?v=E{3D EVgjY5k.
CLASS ACTION GoivIPLAINT AND. JURY T3RMAND - 4                                            tlyd Law Group PI.LC
                                                                                          P.0.13oxiiG38
                                                                                          Bainbridgc IaDand, Wx1 g81Yo
                                                                                          PhOne: (ZOG) 7oi-9249
             Case 3:21-cv-05646-SKV Document 1-2 Filed 09/03/21 Page 6 of 22




 1          Cellebrite, a cornpaliy thatmakes tools to heip;taw enforcement agencies extract data. frorn
 2          locked nioliile:phones. `:Must ofthem:areri't doing.anything wrong, but it's pretty"fuuny to
 3                                  , reque'st;fext messa.ges atid answers.' ;' a
            see the:liookers and blo~w
 4 26.      A. x eeent article: publishe..d by 'I'ho Intercept quoted L.eiVleie as follovvs: "In a 2015
                                                          _
 L.
            appearance oIi the podc.a~t~ `TheForensic Lunch;' :LeMere told tlie show's liosts how the
 b          compariy uses 0a0y.O~xs accrdeiifial-transfer scenario zn,its trainiligs: `Your phone died,
 7          you'rc gonna get in the car; plug it in, .and:Cliere's gciing to be, this nice :convenient USB
            port for you. Wlien you piug it into rhis USB port, it's going to chai-ge 5=our phorle,.
            absolutely: And as _snon as it.powers upi it's:going to start.sucking all your data down into
            the car.:»s
      27.   The Iiitercept article continues: "Iu 1:he :saine podeast, Leivfere also .recounted tlie
            company pulling data from a car rented at BWI Marshall Aixport. outside Washiugton,
13          D C.a'C'We had a Fo"rd EWorer ;;, we pulled the system out, and we recovered 70 pllones
14          that Ii.ad,beeri conriecte.tl°'to _it: All.of tlieir ca11 rags, their contacts and their SIVIS history, as
15          well as their nlusic prei'erenees; songs that were on their device, and some of their Facehoolt
16          andTwitter things as well. ... And it's quite comi.cal when yoti sit back and read some of
            the the [sic] text messages.
      28.   t7ii informatiori: and 'belief; a': lbasoriable -opporturiity for discovery will show that
            infotaiiirnent syste     ftWTW vehicles autoixiatically download a copy of all toxt messages
            from connected.smartphones and store theni i.n onbaard computer inemoly.




    4 See=httns:Jlwww:nhcnews:coni
24        r'rs-n1251939 {. last accessed tTay 24,. 2021 and'attached as Exhibi B). That article purports to
          ierlink tci a podcast at http: 1J~w4v:cellebrite;coin/enJseriesJv~
2s                                       but no such podcast appears at that        as of.iviay 24; 2021.
26 S See ht-Eps:JJthein                                                            T/ (last accessed May 2~, 2027.
       and:attached as                                    s:iio intcrnal link to   ~ferenccd podcast.
27. b
      Id.
CT,ASs. AcTTo1V COIvIPLAIN'r e1ND 7iJRY DElUTAftn - 5                                    Ard Law Group PLI.0
                                                                                         I'.b: Box 1t63:t
                                                                                         Bainbrtdge taiaml, I4h 99110
                                                                                         Phana:(20b)7n1-9243
           Case 3:21-cv-05646-SKV Document 1-2 Filed 09/03/21 Page 7 of 22




 1 29.    On. inforniatiorn ,and belief,, a reasonable opportunity. for. .discovery will show that the.
 2        oriboard stored.copy..oftext:.Inessage's ciinnot:b:e accessed:by vehicle:owriers.
 3 30.    On information arid belief, a reasonable opportunity for discovery will. show that tl%e.
 4.       onboard stored copy of text messa$es can. be accessed .by someone using hardware and
 5        softwal•e desigried and sold:by BerXa.
 61131.   Berla: specifcally testricts access to its systems making tlienr available primarily to law
 7        enforcemelt't and private investigation se.rvice providers,
 8:32.    No_.Plaintiffis able to .acquil•e a BeI•la system in order to be able to access the text rnessages
 9        stored.onhis own,or any other VW vehicle.
10 B..    PlaintifffDoienay's VW`infotaintneh►t system,smartphone, and text inessages.
11 33:    PlaintiffDornayowns a;2015 vehicle manufactviced by VW,
12 34:    Plaintiff.Dornay's VW vehicle is equipped. with an infotaininent system that syncs to any
13        smartphone either plugged .'into the system througli a USB cable .or eonnected ~via
14        Bluetooth.
15 35.    Plaintifl'Dornay owns a smartphone..
16 36.    T.   infotaiilment system on- Plairi     Dorriay,'s V-W is a device desigiied to record text
17        communications.
18 37:    In the past three years,. on rnore than ten occasions, Plaintiff Doriiay connected his
19        smartphone into the infotaiu)`nent system iin his VW vehicle.
20 38:    Plaintiff D.ornay never consented to VW downloading°and storing his text.messages, .and
21        similarly did not conseut to,third parties.such as.Berla or law enforcement:having access to
22        eopies of such text messages made by:his`VW irifotainment system.
23 39,:   On,at:least ten occasions in:the.past;thiee years,PYaintiff Dornay connected hi.fi smartphone
                        .         .                     .
24        to his VW vehacle.infotalnment•systexn at:a tlme;that it had at Ieast'one text-message stored
:25       on it.
                         ,
26 40.    Each.of Plairitiff Dornay's text messa,ges was.:and`is a private comniunication, inasmuch as
27        PlaintiffDornay had not shared the messages'with anyone other than the recip.ients.

CLASs ACTION COMPLAINT A.ND:J[7RY DEMAN'D - 6.                                   Ard.l,aw Gronp PI:LiC
                                                                                 PA. Ao7t t16"
                                                                                 Halabiidso 4Aand,'WA 9B110
                                                                                 Phuba (206) 701,9L13
!]                   Case 3:21-cv-05646-SKV Document 1-2 Filed 09/03/21 Page 8 of 22




           41.       On`iiifcirmat7on and belief; a reasonable opportunity for discovery svill show that each text
      mi         ,   message on Plaintiff""Dornay's smartplioue was doWnloaded and recorded onto onboarcl
                     vehicle,memor.y: by his VW veliicle's iiifataiiimerit s,ystem.
           42.   VW NVas not a party to:any of the text inessages.
           45.   $y tli:e foregoing conrduct, U~V' recorded. tlie tex"t messages tlirougli the infotaiiiment
      6          systein.

      7    44.   On" inforinatioin. aiid belief, a.:reasonable. opportunity for discovery will show that Plaintiff
      8          J.7ornay's VW vehicle infotaiiiment systenn wrongfillly retains the recorded copy ofPlaintiff
      9          Dornay's €e~ nlessqge;far more than ten,da3rs.
     io C:       P1aindffJones's ltext:messal;es.
     11 45.      In the past thiee y~ars,.Plaintiff`J6nes serit at least:one text nlcssage to Plaintiff Dornay.
     12 46.      PlaintiffDornay tliereafte"r corinectedhis srnartphone to tlie irifotainmerlt;system inhis VW
     13          vehicle.
     14 47:      On.inforination and'belief; s. reasonalile,opportunity for discovery will show-that Plaintiff
     15          .Jbries's text message to .Plaintiff Dornay was dowriloadecl and recorded onto onboard
                 vehicle memory by:Plaintiff Dornay's VW velucle infotainment systeln.
     1'7 48,     VW was not a party-to the text iziessage.
     18 49.      By the fotrego%ng conduct, VW iiiterce}ated and recorded the text niessages througli tlie
     19          iiifota.iriment systitri.
     20 50.      On information                      a reasonalile, opportuziity:for discovery will. sliaw f.hat Plaintiff
     21          Dornay's Vt~V vehicle infotainment system'wrongfully retains the recorded copy of Plaintiff
                 Jories's text mess.age for niore;than Cen days.
     23 D.       Privacy oftext xpessages;NW-conserit4iD"VW'p::iriteiceptlon a1ic1 recordixxg.
     24 .51.     Each :of Plaintiff .Dornay's text 3nessages is :a 'priva;te cciii3xiiunication between Plaintiff
     25          Dornay and his interlocutor.
     2& 52.      PlaiiatiffDorhay has never corisented;to`VW intercepting his text niessages.
     27 53.      Plaintiff Doinay has.never:consented:to:VW reco.r,ding bis :text messages.
           ,.                                 _ ..
     CLASs E1C'rION COMPLAINT ANl3 JT3RY:DE14111ND -.9                                         Ard Law Group PLLC
                                                                                               P.~.IIox 21483
                                                                                               Baiabrldgc laland, 1VA.98fi0
                                                                                               Plionei (208) 701-92a3
,               Case 3:21-cv-05646-SKV Document 1-2 Filed 09/03/21 Page 9 of 22




     1 54:      Plaintiff Dornay, has never .incluirecl of an interlocutor to his text Inessages whether tlie
     2          counterparty cousents=to~tFW,"iiatercepting and recording the text messages.
     3 55:      A:s such, no iriteTlocutor,of.PlairitiffDornay has ever corisented to VW intercepting aiidJ
     4          or. recordingtheir `textlnessages.
     5 56.      VW's interceptirig and recording:of Plaintiff Doniay's text niessages has injured Plaintiff
     6          Doriiay. Un iiiform~ttio~z. aiid i~elief;: ~Plairitiff Dorney's private and confidential text
     7          'niessa.ges°now reside oii;iiis      velZicle; can be accessed by Berla systems, and cannot be
     8          delered. by Plairitiff Dornay: Each of Plaintiff l.?ornay's private atld coiiddential text
                                                                                                                          _
     9          rrlessages is accessilile at any tim.e by law enforcernent, by Perla, and by s'irirlilar private
    10          actnr-s:
    11 57:      1TW has also.irijured Plaiintiff Dornay b~:depriving liini of the right and ability to engage in
    12          private text colrimunications without unwillingly allowing W to intercept a.nd record a
    13          copy for access liy Chird parties.such as Berla and lavv enforoement.
    14 5$.      Each r►f 1?lairitif£ Jolies' text:iiaessages is s. private cornlnunication between Plaintiff Jones .
    15          and liis interlocutor.
    lb 59.      PlaintiffJories llas never consented to WU"intercepting his text messages.
    1.7 160.    l?laintiff Jones has never consented to UVU recordi.ngliis text rrlessages;
    18 1 6i.,   V"UV's recording of Pla:irii;iff Jones's text; rrlessages lia.s injured. Plaintiff Jones. On
    19          iliforinationand belief; PiatiitiffJones's'sprivate: and eonfdelitial text:inessages now res'ide              f
    20          ori plairit'iff Doriiliy's VVV veliicle.; aiid.:eaii be. accessed by Berla systems, aiid cannot be
    21          iieleted by eitlaer Plalntiff Dornay or Jones...Each afPlaintiffJones' private and confidential
    22          text::lenessages to Flaintiff.Dornay is accessible at any tirne hy law en.Fotcenient, by Berla,
    23          arid by'siniilar private aetors':
    24   b2.    V'UV' has,injured P1ainfiffJones liy depriviilg liiln of theright and ability to eiigage in private
    25          text _cornmunications without uliwillingly allowilig VW .to intercept and record a copy, for
    26          access by tliird parties such as'BeY'la and laNiv enforcelnent:
    27

    CLtISs AC'I'ION                                                                      Ard ZaNv GroYip PLLC
                                                                                         .P.tl: BSx 11633
                                                                                          llainbxidga IsIand, 4VA 98110
                                                                                          Phonat (206) 761•9'143
             Case 3:21-cv-05646-SKV Document 1-2 Filed 09/03/21 Page 10 of 22




               ,                         V.        CLASs .ALLJC+GATxONS

     63.     Plaiiitift's bring tlizs aotioh, as a: claw action pursttan.t to Civi1 Rule 2,3 on behalf of the
             followiiig Classes rsfpeirscins:,
 4         :1111 persons, 8vho wittiin tliree years prior to tlxe fil'ing of this Complaint, had'their text
           m:essages r.ecorded by tlie: infcitainment systetn; in a VW veWcle (Volksvtrageii, Audi)
 5         Beilrley; Bugatti, or I:arnborgliini} while a resideut of the State of Wasliington..
 6                                                                          nx trust, corporation, or
           Exclucled from tlle Class are Defendant V~7ST and at~y person, fir,.
           other .entity related to or af`filiated Evith any defeiidant.

 8 64.       On information and,lielief, VW vehicles liave.intercepted anrl recorded text messages from
 9           nurllerous Washingtoii:persons..
10 65.       On. iriformation and belief, the Clas"s 'is so tlumerous tllat joi.nder.of all affected persons is
11           iri7pxacticable a11d t~~,:slispr.isition oF tlieir el.airris in a class actioli, rather than i.n individual
12           actioiis,'Nvill`beiiefkb0        :p   ies anil th~,caurts.
13 66:       t)n, inform~tion, and belief, Ciass members inay be -ideritif ed from recorrls znaintained .by
14           one or morc of the:Washiiigton:Departrneiit of T:acensing, VvV,; andJor Berla, a.nd niaybe
15           notified of the pendency of this actioii .by inail or electronic mail using the form ofnotice
16           similar to that-ctistomaril:yused iii alass actioiis.
17 67.       PJ,aintiff's' claims are:.typical of tlle claims ofthe other 7nembers of the Class.
18 68.       A11 Iiiembers, of the Class liave been. andJ.or continue to be similarly affected by V,W's
19           vrroiigful coiiducf as complairietl .oF herein. Plaintiffs are unaware ofany iriterests tliat
20           coiiflTct°witli or are aritagonistic-to the:interests of the Uass.
21 69;       P.Iaintiffs cvill fairly and adequately protect the Class niembers' iliterests;and..Iiave-retained
22           counsel competent and eXperienceci in class actions arid corilplex litigation.. Plai7iriffs and
23           Plaintiffs' cotinsel;vv,ill adequately anil vigorously litigate this class zction, ancl Plaintiffs aIe
24           aware of rliEir dutie's ftl responsibYlities toitlie Class,
25 70.                                                 ,s 'in; a matuier generally applicable to each Cla"ss
             VW has acted, Witit r.espcct-'to, tlie Cliw
26           iriembe"r: Colrimori questions of law and:fact:exist as to all Class rriembers and predorninate
27

CLASS` ~kCTI(3N CoMPLATN'C AND JI7RY bEMANIh, 9                                             AT'd Law Group PLL+C
                                                                                            P.O. Ilox 1i83.1
                                                                                            Hafnbridbe,Is3uiil, SVA 48110
                                                                                            P13aio: (204) 701-92+73
             Case 3:21-cv-05646-SKV Document 1-2 Filed 09/03/21 Page 11 of 22




1!           over any questions affecting indiviclual .Class riaeiiibers. The questions of 1"aw and fac.t.
             common to :the Class include, %nter.alia:.
 31                   a,. Whether VW i•ecortied;private cominiinicatioiis and conversations tvithout tlic
                          conserit:of all paxtrcipants;bi tlre.cominunicaticin and conversations; a.nd
                      b. The :rcmedies Available to.Plaintiffs ancl th.e Class.
 GI 71,      A., class action is,superior to all other availabl:e methods for the" fah• and efficient adjudication
             `ofthis centtnversysin~:joirider of a11 Class members is;impracticable. Furthermore, as the
             statutoxy damages suffezed by individual Class nieznliers is-relatively srnall, the expense and
             burden of individual litigation,rnakes it"iinpossilile as a practical inatter for Class rnembers.
             to individually redress the.wrongs doine to:then"i. T,here vJill b.e iio difficu.lty in managing
             this action as a class action.
      72.    VW has acted :on grotancls generally applicable to the entire Class with respect to the
             matters coiiiplairied of herein, thereby making appropriate the relief souglit herein with
             respect to.tlie Class as a wholc:
                                           VI.       d.:AUSES• OF ACTE©N

      A:..   Fiirst Caus"e"ofAction. Washingtun"Privacy A.ct
      73:    Plaintiffs hereby incorporate'by refei•erice tlie allegations coiifiaizied in the preceding
             paragraphs of tliis.Coniplairit.
      74.    This:Fii•st CatYse~of.AGtion:is brought.`puY-suant to the-Washington Privacy Act, Cliapter
             M3 RCW, onbehalf of th"e"Class, aga'inst'VW:
      75.    As tn, each 1'lairit~' and :meirilicr of the CI'ass, 't7'UV recorded private communications
             transmitted by teleplioixe; telegraph, radzo; or other.;device between tviro or nlot•e individuals
             between points within or witliout the state ofWashington liy means of a deviee designed to
             recor& or transrnit said conisxiuiication,
      '7b;   As to;"each• P,laintiMaaricl nzeinliei• of the'Ciass, VW did notf;rst otitain tlie conseni ofall the
             participa.nts in,such comxniinications:.



CLA5 s ACTiON Ct7lvSP.LAIIV'I` A:MI) ;IUItY DEitiiAN'r) - lt)                           Ard LLavk, Group PLLC
                                                                                         P.O• Dox ISG33
                                                                                         Bnhtbalc;gc istan~i, ~i''Ag8110
                                                                                       . Plusnc: (ZaG) 901•9113
             Case 3:21-cv-05646-SKV Document 1-2 Filed 09/03/21 Page 12 of 22




 1    77..   V'Utr recorded private conversations,~by.means of a cievice designed to record or tralismit
 z           such coriversation without first, obCainin.g tlie consent,:of all the persons engaged in the
 3           conversation.
 4    78.    V W,is therefctre liaiile to eacli Plaiiltiff,and :merlxber of, the Class for liquidated dalnages
 5           computed at the.rate of one huradred.dollats a.day fcir each day of violation, not to excced
 b           one thousand dollars for each PlairitiffaiZd Iriember ofthe Class, and areasonable attorneys'
 7           fee and other cosus oflitigation, as provided by RCW 9.73.060.
 8    79,    VW's:acts aiid practices i.n violation, of Cha.ptet• 9:73. RCW as complained of herein have
 9           injured "the persons:of Plain.tiffs and..eaeh member of the Class,
1.0, 80.     Because VW's wron:gfiIl interception, rec.ordation_and retention of text:messages as alleged           E


11           above has occurred on. more than ten separate occasions and/ or contiluaed for rnore thali
12           teii days; Plainti£fs Are entitled .to $1,000 of statutory liquidated darnages.
13II 81..    Eaeh. member of the Class<is therefore:;ezititled to $1,aC10 of statutory liquidated damages.
      182,   Plaintiff therefoie;seeks recovery of darnages, iriclud'ing specifically statutory flarnages, on
xs           his own behalf aTld..on belhalf of each. memher of the Class; together with the costs of the
lo           suit, including reasonaiile:attorneys' fees an6 other costs of litigation.
17    B.     Second Cause of Action: I3ec1a1atory Relief
18 83,,      Plaintiff hereby incorporates by reference :the allegations containetl in the preceding
7.9          paragraphs of this, Complaint,
20 84:       Mis Second C'ause of .A.ctitin -is brriught pursuant to tlie Uliiform Declaratory Judgments
21           Act;.Chapter7.2412CW,;onlaehalf:ofthe C1ass, against VW:
22 85.       'Plaintiffs.seek.a.declaration::tliat'ST~iV's concluct violates tlie Washingtoii Privacy Act.
23 C.        Third Cause ofActi.on; Irijnncfiive Itelief
24 M.        Pla:iritiff hereby incorporates ~y reference the allegations colitained in the preceding
25           paragraphs of this ConxpiaYni.:
26
27

CLASs ACTION COhiPLAINT ANI) j'ultX Y7EMAND =.11                                      Ard LaNv Group PLT.,C
                                                                                      P.U, Box 11013
                                                                                      BahtLridga Tsland,l9A 98110
                                                                                      PhattCc {20G} 761-qZ-13.
               Case 3:21-cv-05646-SKV Document 1-2 Filed 09/03/21 Page 13 of 22




 111 87.                                                 this:Cour.t, eiijoining VW frorn further interception and.
                'recordation of"text rnessages by use of its .infotaiininent systelns, a:nd ordering VW to cause
 311            its infotainrnent:systelris"to delete all stored text messages.
                                             VII. PRAYER Foxt RELIEF
                                 ...            .
 kil    Wx~~tEFox E, Plainti~fs afid xhe.•Class prays for reliefand judgrrlelit as fnllows:
                A.         Declaring that'this.ac.tion'-is properiy;maintainable:as a class action.under Civil Rule
        23, a.ntl certifyarig Plaintiffs as Che Class represeiitative and their counsel as Counsel for the Class;
 E3t            B.         Declasulg tb~.~.VW. recorded.private communications and conversations in violation
        of the"Washington"Priva~~Acj:;:.
10}1            C.         Awarding :Plaintifffs arid the :inenibers of the ,Classes rhe reinedy of liquid.ated
        damages at the. rate of Qile. hrliidred ,dollars':a da.y fAr eacli .day o.f violation; riot to exeeed one
        thousancl.cl©llars, anid a:reasozialile::attciriaeys' fee:anii ottier cos.Cs of litiga.tion;
1311            D,.        Enjoining further viols,tioris oFtlie WPA, and
                Su6h .other and furrther reliefas this:Courtinay deem just and proper.
                                                    VIII .   JURy DE1ViANI3

                Plaiixriff and the Class-llereby demand a trinl by jury.
17 III
xs Il /
19 August 9; 2021.
20
,
    1

22                                                                  > o~ 1~B;~itI;:WSBA. # 4C31{l4
23               .4    .                                             A d:L.Group
                                                                           a.w       PLLC
                                                                       Q. Box 11G33
                                                                    U
24                `.                                                 Bainbridge Island, 'VVA 98110
25                                                                   Phone; (ZOb) 701-9243
                                                                     A.TTORNE1''S Ft7R PLATN'I'IFk' AND TT-iE
26               '                                                   PIJ'&'.ATIVE CLA5s

27 "

CZA`Ss 13:GTION CO?tirPLAIPT'T AIV.D JIIRl'.Y7E2v1AND - 12                                      Ard1'.:aw Group-I'LLG
                                                                                                P.O. #3m:11G33
                                                                                                73atnbrislgu Tnland, WA 9E1:0
                                                                                                Phoncr (208) 78Y-9243 ~
Case 3:21-cv-05646-SKV Document 1-2 Filed 09/03/21 Page 14 of 22




       EXHIBIT B
                    Case 3:21-cv-05646-SKV Document 1-2 Filed 09/03/21 Page 15 of 22




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 23629015
Notice of Service of Process                                                                            Date Processed: 08/13/2021

Primary Contact:           Stevi McIntosh
                           Volkswagen Group of America, Inc.
                           2200 Woodland Pointe Avenue
                           Herndon, VA 20171

Entity:                                       Volkswagen Group of America, Inc.
                                              Entity ID Number 0456194
Entity Served:                                Volkswagen Group of America, Inc.
Title of Action:                              Gellert Dornay vs. Volkswagen Group of America, Inc.
Matter Name/ID:                               Gellert Dornay vs. Volkswagen Group of America, Inc. (11485449)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Class Action
Court/Agency:                                 Thurston County Superior Court, WA
Case/Reference No:                            21-2-01368-34
Jurisdiction Served:                          Washington
Date Served on CSC:                           08/12/2021
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Joel B. Ard
                                              206-701-9243

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 3:21-cv-05646-SKV Document 1-2 Filed 09/03/21 Page 16 of 22




       EXHIBIT C
                 Case 3:21-cv-05646-SKV Document 1-2 Filed 09/03/21 Page 17 of 22




                                                                                          E-FILED
                                                                                 Ty SUPERORO R~'WA
                                                                                  08/09/2021 8:02.42 AM
                                                                                    Linda Myhre Enlow
                                                                                   Thurston Co.unty Clerk

      S                                        S'rATE Or+ WA5HINGTON
                                      ~'>•IIURSTON C0'UNTY SUPRRIOR. COURT
      6
          GELI:ERT DaItNA.Y<anf~ MARZ~,JONES,
      7 indi~~iduall:y and on belialf af A11 others siiriilsrlv
        situated>                                                         2-1 — 2 — 013 6 £3 — 3 4
      $
                               Pl~zisits,~'f's,
      g                                                           SUMMONS
                v:
          VOLKSWAGEN GROUP t3F A.ME~t'2.CA,
     ~1 .INe,, a New~~rsey corpoxatian,
      _                     lDefan~~nt;,

    13
    14           To `I`HE:DEFENI)ANT:i

    1'           A lawsi.iit ~has beeri:_stai~te.d agairist you:ui tlie ali6ve-entitled court by Gellert Dorziay and
    16 Ms.ik Jones, PXain:tiffs.. pls.itxtiff's' claiiris are. stated in the written complaint, a copy of Whieh is
    17 served upo"ii witli ttliis suziimons:
    18        In order to:deferid"againsC this 1s:~suit, you must respond ro the coin.plaint by statilig your
_....._l~ ddfeiise ira wtiting,-by..fili7i~: the ori~nal response witli::the ~.bove-.entitled courti, and- by serving-a ._ w
    20 copy upon the plairitiff within ZO days after service:of tlus summoiis (or 60 days if this summons
    21 :was served outside the State of Washington)'.excluding the day of service, or a defa.ult judgrnenti
    22 anay be entered against yfluvvntliout.notice.. A: default.judgmeiit IS cine wliere plaiiztiffis:entitled to
    23    what he asks for because you have not respriTided.<:If. you:serve a notice oP a:ppears.nce, you are
                                                           "
    24 entitled to notice Uefare~,a default,judginerit
                                                       may be:entered, A:copy of a11 responsive pleadiings
    25 must be filed.with the coui't:
    26



    5v7vrMaNs -.1                                                                        AnD LAw Gixovr PLLC
    DotzArA y v, VW                                                                      r.o. eox 1~c~a
                                                                                         OvltibrldgE IalandjWA.J8116
                                         _"                                              PhWie:Z26f)%0~=4343
                         Case 3:21-cv-05646-SKV Document 1-2 Filed 09/03/21 Page 18 of 22
 ti.   •~~

•i •   .i




              i-          I£ y'ou wish to seelc the advice ofan attorney, in this rnatteY, you sliould :do so prorriptly so
             2 that your written.response;;if any,:may
                                                 ,     be sei-ved on time.
             3            This -sumrnons:is issued pursixatit ta 1.2u1e 4 of the Sixper'i.or Court Civil R.u7es of the State
             4 : ofWashington.


                   August 9, 2021.


             8'                                                          ARD LAw GRnUP PLLC
             9

            10
                                                                 sy:
                                                                         (,J 'ei B. Ard, ~t~SBA # 4~0~.04
                                                                          ~~ d Law Group PLLC
            73                                                           V0. Box 71633
                                                                          Bainbridgt; Island,.WA. 98110,
                                                                         206.701.9243
                                                                         Joel@Ard.law
                                                                         ATTCIR•NEY•S I'`OR PLATNT.ZFFS AND
                                                                         TI-IE pUTATIVF CLASS




            22

            23



            25



            27

            Sv.ivtm'ONtS - 2                                                                     Azin LAw GRovr i'1;LC
            DORNAY V. Vff,1                                                                      r.L~.ssoel~a3a
                                                                                                [iainbr3dge Ialsuld, Wh 9&Ii0
                                                                                                . P1iol1m (?bfi)
                                                                                                              901-9243
Case 3:21-cv-05646-SKV Document 1-2 Filed 09/03/21 Page 19 of 22




      EXHIBIT D
                      Case 3:21-cv-05646-SKV Document 1-2 Filed 09/03/21 Page 20EofFT1,ED
                                                                                    22
~                                                                                              TH[ RSTON COtN"I"Y, WA
    '                                                                                            SUPERIOR COLT:RT
                                                                                                08/09/2021 12:56:21 PM
                                                                                                 Linda Myhre Enlow
                                                                                                Thtirston County Clerk




                                           SUPERIOR: COURT OF WASHINGTON
                                        __. .   IN AND;FOR,TFI,l7RSTON COUNTY

        GELLERT'DO'RNAY ETAL                                     No. 2.1-2=01368-34
                                                                 NOTICE OF ASSIGNMENT.AND .NOTICE OF
        VS                                                       TRIAL SETTING DATE
        VOLKSINAGEN GROUP OF iAIVIE,RICA'INC

        TO:       THURSTON COUNTY CLERK
                  ATTORNEYSlLITIGANTS
        PLEASE TAKE'NOTICE:
        1. That the above=noted case number is assigned to.:: The. Honorable Erik D:Price

        2. That:the trial setting date for this case is: D:ecember 10, 2021
                                                              _. . .

         Do not come to court on the. trial s.cheduling date: Do not call or e-mail the court. Instead, file a'
         scheduling questionnaire and .serve it on the other parties. The questionnaire is attached to this notice.
         Review Local Court Rule 40 .for more information .about scheduling.


        3. Plaintiff You must serve both this notice and 'a blank scheduling questionnaire 14 days prior.to the
              trial setting date: If.there is no proof:of service, the court will not issue a case scheduling :order. You
              must file a. completed scheduliri,g questionnaire. 5:court days priorto the trial setting date.

        4: All Other Parties: You must file and serve a; com.pleted scheduling questionnaire 2 court days prior
           to the trial setting date. Joint submissions' by both parties are also.accepted on. this date.

        5. Failure to timely submit, a. scheduling :questionnaire shall not be grounds to delay issuing a case
           schedule order,, and it shall not:be grounds to.continue the trial unless good cause. is dernonstrated.

        6. The court will not issue :a:case, schedule :order unless the .case is= ready to: be scheduled. "Readiness"
             for:scheduling is explained in Local Court Rule 40;.which is. available .on the court's web site and in
             law libraries.

        7. P:arties can ~obtain arr earlier trial scheduling: date by filing and serving a notice of issue form.

        Dated on this the ;9th day of August, 2021.




        NOTICE OF ASSIGNMENT                                                  THURSTON COUNTY SUPERIOR COURT
                                                                                         2000 LAKERIDGE DR SW
                                                                                                     OLYMPIA WA 98502
Case 3:21-cv-05646-SKV Document 1-2 Filed 09/03/21 Page 21 of 22




       EXHIBIT E
                               Case 3:21-cv-05646-SKV Document 1-2 Filed 09/03/21 Page 22 of 22

zi-a-oy~a-aa
C1CS          1
Case lntormation Cavet SheeE
10804296
                                                                                                                     E-FILED
                                                                                                           THURSTON GOUNTY, tNA
                                                                                                              SUPERlC3R DOURT
                                                                                                            08109>2021 8:03:10 Af111
                                                                                                              .Linda Myhre Enlow
                                                                                                             Thurston County Clerk



                                                                                   Civ{L
                                                   TH(1RS.T;t3tV COUNTY SUPERIOR COURT
                                             se f r~»atiQn Cover Sheet {CIeS}
                             21 ~ ~ ~ 0 11 ~~"' ~~
                  Case Number,                       Case'Titie Aornay v. Votkst,Vagen G.r©u p of America, Inc.
                  Attorney Plame . Joel Ard                                                          Bar Memk)ership Number 40104
                  Algernafe`Emaii Address: Jpei@ard.latar
                                               (New.Case Number wili be Sent to lEhis r-mail Address)
                  Please check one categor.y t€iatbest describes this case for indexing.purposes. Accurate case indexing not only saves
                  time in docketirig new cases, but fielps ln forecasting needed judicial resources. Cause of action deflnitions are listed on
                  the back of:this forrri: Thank you for your cooperation.
                   rl    A8J      Abstract of judgment                                     ❑     PRC      Property Damage—Gangs
                   ❑     ALR      Adniinistrative Law. F:ev(ew                             ❑     PRP      Prnperty Damages
                   ❑     ALRJT    AdrrtinistrativeLaw'RevJeiu::€ury7rial {I:&I},           ❑     QTi      Ctuiet Title
                   ❑     CRP      P:etition forCertificate~of Restor,af(orr of             tVi RDR        Relief from Duty to Register
                                  Opp.orturiJty
                   ❑     CHN       Non=Conf€dentla) Ciiange of Name                        ❑     RFR      Restoration of Firearm Rights
                   ❑     COL      Coilection                                               ❑     SDR      School District-Fter€ui:red Act€on Plan
                   ❑     CON      Conderrination                                           CI ~SPG        Seizure of Property-Commission of Crime
                   ❑     CDM      Commerclal                                               ❑ SPR.         Seizure of Property-Resulting firom Crime
                   ❑     DOL      Appeal Licens€ng Revocation                              13 :STK        StallCing Petition
                   ❑     DVP      DomesticV€olence                                         ❑     SXP      5exual Assault Protection
                   ❑     £OM      Emancipation of €Uiinor'                                 ❑     TAX      £mploymentSecurlty'f'axWarrant
                   ❑     FJU      ForeiRtiJudgment'                                        ❑     TAX      L &:I Tax Warrant
                   ❑     FflR     Poreclosure                                              ❑     TAX      Licensing Tax Warrat3t
                   ❑     FPO      Fcirelgn Protection C;rder"                              1=1   '1'AX    Revenue Tax Werrant
                   ❑     HAR      Unlawfful Harassment                                     ❑      TMV     Tcirt — Motor Vehicle
                   ❑     iNJ      InJunction                                               ❑      TRJ     TranscriptofJucigment.
                   ❑     INT      intet'plecder                                            W     .TT`c7   Tort — {)thes
                   ❑ ;   LCA      Lower.Court Appeal ~Civil:.                              Ll    1'XF     Tax #=oreciosure
                   ❑     LCi      -'Lativer   Court Appeal — €nfractions                   C7 UND         UniativfLd Detainer—Commercial
                   ❑     L1JPA    Y.and Use Petitlon Act                                   ❑     UNo      Unlawfui Detainer — Residential
                   C3    IU1AL    Other Malpractice                                        ❑ VAP          Vulnerable Adu€t Protection Order
                   ❑     M£D      iVied€qal Maipractice                                    ❑ VVT          Victims of tv€otor Vehicle Theft-Civil ACtion
                   ❑     MHA      MaliciousHarassment..                                    ❑ WDE          Wrongfu€ Ueath
                   ❑     €v1SC2   Mfs,ceilaneous -- Civ€l.                                 ❑ 'VVNC        Wr€t.,of:Habeas Corpus
                   ❑     MST2     MinorSettlement — Civil (No Guardianship):               ❑ -WMW         Miscellaneous Writs
                   ❑     PCC      Petitiion for Civil Commitment.(Sexuai P:redaror)        Cl WRiVi       Wr,t of Mandamus
                   ❑     PFA      Property Fairness Act                                    ❑     WRR      Writ of Restitution
                   ❑     P€N      PersonallnJury                                           ❑ WRV          Writ of Review
                   ❑     PftA     Public Recards Act                                       C] XRP         Extreme Risk Protection Order


                  IF YOU CANNOT DETERM€NE,THE iRPPftt)PR€A'fE CA'rBGORII', PLEA3E i7ESCEt€BE:THE CAUSI~ OF ACTION BELOW.



                  p/ease Nofe: Public informatio.n:3n coort                                                  posted on a public Web site.
